March 4, 2011 Deborah O’Neal-Johnson Securities & Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: T. Rowe Price International Funds, Inc. consisting of the following series: T. Rowe Price Africa & Middle East Fund T. Rowe Price Emerging Europe & Mediterranean Fund T. Rowe Price Emerging Markets Stock Fund T. Rowe Price European Stock Fund T. Rowe Price Global Infrastructure Fund T. Rowe Price Global Infrastructure Fund–Advisor Class T. Rowe Price Global Large-Cap Stock Fund T. Rowe Price Global Large-Cap Stock Fund–Advisor Class T. Rowe Price Global Stock Fund T. Rowe Price Global Stock Fund–Advisor Class T. Rowe Price International Discovery Fund T. Rowe Price International Growth & Income Fund T. Rowe Price International Growth & Income Fund–Advisor Class T. Rowe Price International Growth & Income Fund–R Class T. Rowe Price International Stock Fund T. Rowe Price International Stock Fund–Advisor Class T. Rowe Price International Stock Fund–R Class T. Rowe Price Japan Fund T. Rowe Price Latin America Fund T. Rowe Price New Asia Fund T. Rowe Price Overseas Stock Fund File Nos.: 002-65539/811-2958 T. Rowe Price Institutional International Funds, Inc. consisting of the following series: T. Rowe Price Institutional Africa & Middle East Fund T. Rowe Price Institutional Emerging Markets Equity Fund T. Rowe Price Institutional Global Equity Fund T. Rowe Price Institutional Global Large-Cap Equity Fund T. Rowe Price Institutional Concentrated International Equity Fund T. Rowe Price Institutional International Core Equity Fund T. Rowe Price Institutional International Growth Equity Fund File Nos.: 033-29697/811-5833 T. Rowe Price International Index Fund, Inc. consisting of the following series: T. Rowe Price International Equity Index Fund File Nos.: 333-44964/811-10063 T. Rowe Price Summit Funds, Inc. consisting of the following series: T. Rowe Price Summit Cash Reserves Fund T. Rowe Price Summit GNMA Fund File Nos.: 033-50319/811-7093 T. Rowe Price Summit Municipal Funds, Inc. consisting of the following series: T. Rowe Price Summit Municipal Money Market Fund T. Rowe Price Summit Municipal Intermediate Fund T. Rowe Price Summit Municipal Income
